Order entered November 4, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00496-CV

                             JAMES MARK DUNNE, Appellant

                                               V.

  BRINKER TEXAS, INC., CHILI'S BEVERAGE COMPANY, INC., AND BRINKER
   INTERNATIONAL PAYROLL COMPANY, L.P., D/B/A CHILI'S GRILL & BAR,
                      AND LOIS AHLGRIM, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-13853

                                           ORDER
       Before the Court is appellees’ November 2, 2016 unopposed motion for a second

extension of time in which to file their brief. We GRANT the motion and ORDER appellees to

file their brief on or before November 28, 2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE